DETAILED ACTION
Note to Applicant
As a note to applicant, applicant does not present the claims consistent with normal claim amendments as required by the MPEP and USPTO (emphasis added).  In claim 1, the language “wherein the second curvature axis extends a distance from the second opposite side of the bistable band” which is in fact new claim language, was not underlined as being a new amendment.  It appears that this language is added from claim 2; making claim 2 now redundant.


Specification
The spec received 10/21/21 is not entered for the following reasons (emphasis added).  With regards to par. [0020], the disclosure “such that the last row of the coupling knobs sets the diameter of the second stable position” is considered new matter.  For par. [0024], the disclosure “The front, rounded end 9 self-centers between the last row of the couplings knobs such that the connection is resistant to sliding or lateral movement by frictional force” is also considered new matter (applicant trying to amend to include both support and criticality for the structure). Furthermore, applicant cites to and uses paragraphs to amend/replace in the spec. However, applicant’s spec is not laid out in paragraph form.
In addition, the current spec is objected to for the following reasons.  The term “straight” and “rounded” do not appear in the spec with regards to the ends of the bracelet (noting the current spec amendment is not entered).  As such, there is a lack of antecedent basis for the claims (see MPEP 608.01(o)).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 1, applicant claims a “straight opposite end”.  The term “straight” appears once in the spec (page 5, line 7, noting in reference to the bimetal shape prior to slap-on).  However, the term “straight” is never used to refer to the end of the bracelet.  In fact, looking at Fig. 1, it is completely unclear if the opposite end (i.e. the distal end) is rounded or straight.  
Claims 1-8 and 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was extent of the overlap is determined by the distance from the edge of each opposite end to a beginning of the row of knobs such that the rounded end interacts with the first row of coupling knobs on the straight opposite end” of claim 1 fails to satisfy the written description requirement.  The phrases “extent of the overlap”, “distance from the edge”, and “rounded end interacts with first row” are never actually used in the spec. As they are never used in the spec, they are also never described in sufficient detail for the written description.  Applicant appears to argue that Fig. 4 and pars. [0017], [0020], [0023], and [0024] (of the presumably published application) shows support for this limitation (see Remarks, received 10/21/21, page 11-12).  But the Examiner does not find this argument and support persuasive.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation "the rounded end" and “the straight opposite end” in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 now claims the use of “rows of multiple knobs” (emphasis added).  Claim 7 claims “one or more rows”.  However, based on claim 1, claim 7 cannot contain “one row” as it must be plural.  

	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Semling (US Pub. No. 2018/0154275 A1) in view of Choe (US Pub. No. 2015/0165338 A1).
Regarding claim 1, Semling discloses a toy construction set comprising: a number of toy building blocks each block having an upper surface provided with one or more coupling knobs arranged equidistantly in a uniform pattern, and a lower surface provided with one or more coupling sockets adapted for releasable frictional engagement with the couplings knobs on another building block in the toy construction set (Fig. 12, items 70 and pars. [0026] and [0033]), a building element comprising a bistable band (Fig. 7 and par. [0032]; noting a linear and looped shape, respectively; noting “stable” is defined by , wherein the band has a first stable shape (Fig. 7, noting linear), and a second stable shape (par. [0032], noting a loop) wherein the second stable shape is curved about a second curvature axis (par. [0032], noting curvature about the wrist axis), wherein the second curvature axis extends at a distance from the second opposite side of the bistable band (par. [0032]; noting the central axis of what would be the wrist; see Fig. 8 for example), and the first side of the bistable band comprises rows of multiple coupling knobs arranged in a uniform pattern (Fig. 7), each coupling knob is adapted for frictional engagement with a coupling socket of building block in the toy construction set (Fig. 12, item 70), wherein the first side of the bistable band abuts the second side of the bistable band when positioned in the second stable shape (par. [0032]; noting obvious as the male connector on the first and upper side would attach to the female connector on the lower second side; see Fig. 6 reproduced below), such that one end overlaps the other (Figs. 4 and 5 and par. [0032]; noting some overlap based on the edge to middle square, see also Fig. 6 reproduced below), the extent of the overlap is determined by the distance from the edge of each opposite end to a back of the row of knobs (see Fig. 6 below) such that the first end interacts with the first row of coupling knobs on the second straight opposite end (Figs. 2 and 7 and par. [0032]; noting obvious and functionally possible given Fig. 2 which shows female receivers directly under the male knobs).  It is noted that Semling does not specifically disclose that the first stable shape is curved about a first curvature axis extending parallel with the longitudinal direction of the band and at a distance from a first side of the band, a second stable shape is curved about a second curvature axis extending substantially perpendicular with the first curvature axis, a round end, and the extent of the overlap is determined by the distance from the edge of each opposite end to a front of the row of knobs.  However, Semling discloses the use of the band as a bracelet that can be both linear and looped (pars. [0032] and [0027] and Fig. 7).  In addition, Choe discloses a bracelet wherein the band has a first stable shape where it is curved about a first curvature axis extending parallel with the longitudinal direction of the band and at a distance from a first side of the band (Fig. 5; noting based on the curvature, the axis would be inherently off the first side), a second stable shape where it is curved about a second curvature axis extending substantially perpendicular with the first curvature axis (Fig. 6), and a round end (Fig. 1).  Finally, with regards to the overlap distance being defined by the edge to front of the row, this limitation is purely functional and possible given the combined Semling and Choe structure (also noting in the alternative, that this is just a change shape under In re Dailey).  Restated, the amount of overlap (if any) would be purely dependent on the size of the user’s wrist; or in the alternative, have no criticality.  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Semling to make the bracelet band with a bistable material to have the above claimed curvature features as taught by Choe because doing so would be use of a known technique (using a bistable metal in a bracelet, the bracelet having at least one round end) to improve a similar product (a bracelet with construction projections that can be either linear or in a loop, with straight ends) in the same way (using a bistable metal in a bracelet having construction projections and at least one round end, the bistable metal allowing the user to “slap” the linear bracelet on easily in order to create the loop about the wrist – see Choe: par. [0002]).  In addition, it would have been functionally possible for the one end to about the row on the opposite end given the combined 


    PNG
    media_image1.png
    578
    1215
    media_image1.png
    Greyscale

Regarding claim 2, the combined Semling and Choe disclose that the second curvature axis extends at a distance from the second opposite side of the bistable band (Choe: Fig. 6; noting an axis inherently in the center; or Semling: par. [0032]; noting an axis about the center of the wrist).
Regarding claim 3, the combined Semling and Choe disclose that the bistable band comprises a body made from a bistable metal band (Choe: Fig. 9 and par. [0017]).
	 Regarding claim 4, the combined Semling and Choe disclose that the coupling knobs are injection molded onto the bistable metal band (Semling: Fig. 7, items 40; noting “injection molded” is a product by process, and as per MPEP 2113, “once a product appearing to be substantially identical is found”, the burden shifts to applicant to show a nonobvious difference between the claimed product and the prior art).
Regarding claim 5, the combined Semling and Choe disclose that the bistable metal band is embedded in a plastic cover (Choe: Fig. 9 and par. [0017]).
that the plastic cover is injection molded onto the bistable metal band, so that the bistable metal band is completely enclosed by the plastic cover (Choe: Fig. 9 and par. [0017] again noting “injection molded” is a product by process, and as per MPEP 2113, “once a product appearing to be substantially identical is found”, the burden shifts to applicant to show a nonobvious difference between the claimed product and the prior art), and where the plastic coupling knobs are integrally molded with the plastic cover (Semling: Fig. 7, items 40 and par. [0028]; again noting “integrally molded” is a product by process, and as per MPEP 2113, “once a product appearing to be substantially identical is found”, the burden shifts to applicant to show a nonobvious difference between the claimed product and the prior art).
Regarding claim 7, the combined Semling and Choe disclose that the coupling knobs are arranged in one or more rows extending parallel with the longitudinal direction of the bistable band (Semling: Fig. 7, items 40).
Regarding claim 8, the combined Semling and Choe disclose that the length of the bistable band measured in the longitudinal direction of the bistable band is so that the ends in the longitudinal direction of the bistable band are overlapping when the bistable band is in the second stable shape being curved about the second curvature axis (Choe: Figs. 6 and 8 and Semling: Fig. 6, reproduced above).  
Regarding claim 11, the combined Semling and Choe disclose that the bistable band is used as a slap bracelet (Choe: pars. [0002 and [0017]), and the building blocks are used as ornaments on the slap bracelet (Semling: Fig. 12; noting the ability to use the other building blocks as “ornaments” is functional language that is possible given the structure).
that the uniform pattern of the coupling knobs on each of the toy building blocks is square (Semling: Fig. 9).
Regarding claim 13, the combined Semling and Choe disclose that the uniform pattern of the coupling knobs on the bistable band is square (Semling: Fig. 7; noting the Examiner interprets this as 2 x 2 protrusions to form a square engagement area; also noting this structure is consistent with applicant’s Fig. 1).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Semling (US Pub. No. 2018/0154275 A1) in view of Choe (US Pub. No. 2015/0165338 A1) and in further view of Reiling (herein “Stefan Reiling, Handmade Lego Jewelry Cross Necklace Version 1.1, 8/7/11, YouTube video, 2 pages”).
Regarding claim 10, it is noted that the combined Semling and Choe do not specifically disclose the number of toy building blocks further comprises one or more building blocks without couplings knobs and having only one coupling socket adapted for frictional engagement with only one coupling knob of the bistable band.  However, Semling discloses a bracelet that can be used in conjunction with well-known Lego blocks (par. [0026]).  In addition, Reiling discloses jewelry made from Legos wherein some of the blocks comprise one or more building blocks without couplings knobs and having only one coupling socket adapted for frictional engagement with only one coupling knob of the jewelry (see both screen shots).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Semling and Choe to use one or more building blocks without couplings knobs and having only one coupling socket adapted for frictional engagement with only one coupling knob of the bistable band as taught and suggested by Reiling because doing so would be a simple .


Response to Arguments
Applicant's arguments filed 10/21/21 have been fully considered but they are not persuasive. 

Claim Rejections Under 35 U.S.C § 103
In the Remarks received 10/21/21, page 11, applicant argues “One (front) opposite end 9 is rounded and the other (rear) opposite end 9 is straight”.  Respectfully submitted, the Examiner finds no support for a “straight end”.  In addition, Semling discloses straight ends (Fig. 7).  Choe discloses rounded ends (Fig. 2).  As such, the ability to use either shape at the end of the bracelet is obvious.
Applicant goes on to argue (Remarks, received 10/21/21, page 13):
Applicant disagrees that the combination of Semling and Choe teaches the features of independent Amended Claim 1 of the pending application because the cited prior art does not motivate or suggest to one having ordinary skill in the art to: 1) arrange the coupling knobs on the first side of the bistable band as shown in Figure 1; or, 2) determine the overlap distance using the space between each opposite end and the beginning of the row of knobs; or 3) allow for the front rounded end to interact with the first row of knobs on the opposite end to reduce lateral movement.

However, with regards item 1, Semling discloses male coupling on the first side of the bistable band as shown in Fig. 7 (noting the band can be “bistable” based on the Examiner’s interpretation of “stable” as outlined in the rejection above).  With regards to item 2, Semling 
Next, applicant argues that “applicant disagrees that Figures 7 and 1 of Semling disclose the overlap and abutment of the first side and the second side” (see Remarks, received 10/21/21, page 13).  Respectfully submitted, the Semling invention is connected in a loop by the abutment of the first side to the second side (see par. [0032]).  Restated, the knobs on the first side would connect to the female connectors on the second side so that the first side would abut the second side (see Fig. 6 reproduced above).
Applicant’s argument to In re Wilson is moot.  Claim 9 is no longer claimed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
1/18/22


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711